           Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
 TOUCHSTONE RESEARCH GROUP LLC, et al., :
                                                               :
                                       Plaintiffs,             :   18-CV-3451 (OTW)
                                                               :
                    -against-                                  :   OPINION AND ORDER
                                                               :
 UNITED STATES OF AMERICA, et al.,                             :
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiffs Touchstone Research Group LLC (“Touchstone”) and “John Does 1-50 and Jane

Does 1-50” brought this action, primarily alleging violations of the Privacy Act of 1974 (the

“Privacy Act”), 5 U.S.C. § 552a, and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et

seq., against Defendants the U.S. Department of Defense; James Mattis, Secretary of Defense;

Robert Wilkie, Under Secretary of Defense for Personnel and Readiness; Michael V. Sorrento,

Director of the Defense Manpower Data Center; Peter A. Robinson, Chief of the Freedom of

Information and Privacy Office; and the “United States of America.” Touchstone, a company

that obtains veterans’ military records from government records facilities for a fee, alleges that

Defendants have violated the Privacy Act and the APA by refusing to provide Touchstone with

their customers’ military records or delaying Touchstone’s records requests. Presently before

me is Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint in accordance with Fed. R.

Civ. P. 10(a), for failure to name all parties, Fed. R. Civ. P. 12(b)(6), for failure to state a claim




                                                               1
          Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 2 of 14



upon which relief can be granted, and Fed. R. Civ. P. 12(b)(3), for improper venue. (ECF 37).1 For

the reasons that follow, Defendants’ motion to dismiss is GRANTED.

    I.       Background

             A. Facts2

                  1. Government’s Maintenance of Veteran Military Records

         The United States government stores veterans’ military records at more than 60

government records facilities across the country. (Am. Comp. ¶ 28). All records prior to the

“mid-1990s” are maintained primarily by the National Personnel Records Center (“NPRC”) and

are available in hard copy. (Id.). Records from approximately the last 25 years are maintained

by “the various military branches themselves” and can be accessed through an online database,

the Defense Personnel Records Information Retrieval System (“DPRIS”). (Id.). A number of

government records facilities also maintain “client service windows,” at which a veteran may

appear in person and request his or her records directly at no charge.3 (Id. ¶ 29). These facilities

include the NPRC, the Headquarters of the U.S. Marine Corps (“HQMC”), the Navy Personnel

Command (“NPC”), and the Air Reserve Personnel Center (“ARPC”), which are not parties to this

action. (Id.). Once the records are requested, the facility “is [] tasked with making that veteran’s




         1
           Because the Court finds dismissal warranted under Fed. R. Civ. P. 10(a) and 12(b)(6), the Court does not
reach Defendants’ arguments concerning improper venue.
         2
           The following facts are drawn from the Amended Complaint. (ECF 34). “In assessing the legal sufficiency
of [a complaint], [a court] must accept factual allegations in the complaint as true and draw all reasonable
inferences in favor of the nonmoving party.” Bldg. Indus. Elec. Contractors Ass’n v. City of New York, 678 F.3d 184,
187 (2d Cir. 2012) (citing DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010)).
         3
           “No fees will be charged for search and review time expended by the Office to produce a record, or for
making a photostatic copy of the record, or for having it personally reviewed by the data subject, when a record is
retrieved from a system of records pertaining to that data subject. Additional copies provided may be charged
under the Office’s established fee schedule.” 5 CFR § 297.206.

                                                         2
          Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 3 of 14



request a priority” and must provide the records the same day or “very soon thereafter.” (Id.

¶ 29).

                2. Touchstone’s Services

         Touchstone is a record-retrieval company offering a fee-based service to veterans to

retrieve their military records from the government. (Id. ¶ 31). Touchstone asserts that it has

worked with over 80,000 veterans, helping them to locate and to obtain their military records.

(Id.). Touchstone provides each veteran or family member a three-page document to consider

and sign. (Pl’s Reply, at 4). The document contains a “Limited Power of Attorney” set forth on

the last page, whereby the individual veteran or family member grants to Touchstone “a

Limited Power of Attorney for the sole purpose of obtaining my records.” (Id., Ex. 1).

         Touchstone explained that it has developed an online request form with “E-signature

capability” which Touchstone’s customers can use to authorize a search request. (Id. ¶ 32).

Touchstone has not explained whether this online request form is the same as the three-page

document with a “Limited Power of Attorney” that Touchstone also described. Plaintiff has also

developed and “made commercially available” what it calls a “VetRecs Card,” a “verifiable

version of a veteran’s military separation documents.” (Id. ¶ 33). Touchstone does not explain

how the online request form and the VetRecs Card are relevant to this action.

         Touchstone also acts as a “third-party verifier” of both hard-copy and electronic records.

(Id. ¶ 30). Touchstone digitally signs and locks all retrieved electronic records and affixes a

holographic seal with a “$25,000 authenticity guarantee” to all hardcopy records. (Id.).

Touchstone asserts that these actions confirm that the records were received directly from a

government records facility, and thus prevent individuals from tampering with or forging them.


                                                  3
        Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 4 of 14



(Id.). According to Touchstone, because of this service, some “private employers,” including

“overseas military contractors,” (all unnamed) require veteran applicants to retrieve their

military records through Touchstone. (Id.).

               3. Government Records Facilities Refuse to Accept Touchstone’s Requests

       According to Touchstone, in 2011, the Army Human Resources Command (“AHRC”)

consolidated and moved its elements in different states to a new consolidated facility at Fort

Knox, Kentucky. (Id. ¶ 35). Touchstone thereafter redirected its records requests to this facility.

(Id.). Touchstone claims that while it previously received responses to “record requests for

recent separations” from the NPRC, the AHRC, and other facilities “within hours,” (Id. ¶ 34),

after the consolidation, the AHRC refused to accept requests submitted through Touchstone’s

online request form. (Id. ¶ 36). Touchstone claims that “[a]ll other government military records

facilities readily accept Touchstone’s veteran request forms.” (Id.).

       Touchstone states that it “asserted verbally and in writing to [the] AHRC that their

facility is legally required to accept Touchstone’s requests.” (Id.). In response, the AHRC cited an

internal “Command Policy,” but did not provide further legal support. (Id. ¶ 37). According to

Touchstone, Defendant Robinson, then Chief of the Freedom of Information and Privacy Office,

“vilif[ied]” Touchstone in an email dated May 21, 2012, by stating “[i]t’s likely your company

thrived by taking advantage of the uninformed veteran and the lazy federal employee.” (Id.).

Defendant Robinson also allegedly reached out to Touchstone’s clients informing them that

“this command does NOT do business with Touchstone [].” (Id. ¶ 38).

       Touchstone further alleges that beginning in late 2016, two other government facilities,

HQMC and the NPC, which had previously returned Touchstone’s requests “within hours,”


                                                 4
            Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 5 of 14



began returning Touchstone’s requests “within weeks or even months after submission.” (Id.

¶ 39). Touchstone alleges that these delays are the result of Defendants AHRC and Robinson

contacting HQMC and NPC to direct them not to complete Touchstone’s requests. (Id.).

Touchstone does not claim that any other record facilities have denied or intentionally delayed

its record requests.

                 4. Touchstone’s Inability to Use DPRIS

        After the records facilities began denying or delaying Touchstone’s record requests,

Touchstone sought access to DPRIS to retrieve the records electronically. (Id. ¶ 47). On April 5,

2017, Touchstone filled out the “online application located on the DPRIS website,” seeking

access as a “designated representative of the veteran.”4 (Id. ¶ 47). Receiving no response,

Plaintiff reached out to the DPRIS Help Desk and the Under Secretary of Defense on November

2, 2017 and November 29, 2017, respectively, to request a response to its online application.

Yet, as of the filing date of this action, neither has responded. (Id. ¶¶ 48-50). Touchstone also

asserts that neither DPRIS nor the human resources database through which it operates

includes a veteran’s designated representative as an approved user, (Id. ¶ 43), and appears to

argue that the Privacy Act requires that a designated representative be included within the

categories of individuals designated as approved users of DPRIS. (Id. ¶¶ 40-46).




        4
           Touchstone does not explain whether it sought access to DPRIS for each individual veteran for which it
served as a representative or, alternatively, whether Touchstone requested general access without any reference
to specific veteran clients.


                                                        5
              Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 6 of 14



                B. Procedural Background

          Touchstone filed the instant action on April 19, 2018. (ECF 1). On August 8, 2018,

Touchstone filed an Amended Complaint, adding the Doe plaintiffs. (ECF 34). Defendants

moved to dismiss Plaintiffs’ Amended Complaint on October 19, 2018 according to the Federal

Rules of Civil Procedure 12(b)(6), 12(b)(3), and 10(a). (Def’s Motion to Dismiss (ECF 37), at 1-2).

Plaintiffs opposed the Motion to Dismiss on December 4, 2018, (ECF 42), and Defendants

submitted a Reply on December 18, 2018. (ECF 44).

                C. Plaintiffs’ Claims

          Plaintiffs bring four causes of action alleging violations of the Privacy Act and the APA.5

Plaintiffs first allege that Defendants violated the Privacy Act by denying Touchstone access to

their clients’ records. Plaintiffs’ remaining three causes of action allege violations of the APA.

Plaintiffs claim that Defendants violated the APA by denying Touchstone access to their clients’

records, by delaying their responses to Touchstone’s records requests, and by failing to provide

an appeal process for denials of Touchstone’s requests. (Id. ¶ 69, 75, 84).

    II.         Discussion

                A. The Rule 12(b)(6) Motion

                   1. Legal Standard

          When presented with a motion to dismiss pursuant to Rule 12(b)(6), a court must

accept as true all non-conclusory factual allegations in the plaintiff’s complaint, together with

the contents of any documents “integral” to the complaint and any matters of which the Court



          5
          In Plaintiffs’ opposition, they appear raise a claim sounding in due process for the first time. (Pl’s Opp. At
6-9). However, it is “axiomatic that the [Amended] Complaint cannot be amended by the briefs in opposition to a
motion to dismiss.” O’Brien v. National Property Analysts Partners, 719 F. Supp. 222, 229 (S.D.N.Y. 1989).

                                                           6
         Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 7 of 14



may take judicial notice, and draw all reasonable inferences in favor of the plaintiff. See Doe v.

Columbia Univ., 831 F.3d 46, 48 (2d Cir. 2016); McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007). However, “a pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(internal citations omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

The courts must not “unlock the doors of discovery for a plaintiff armed with nothing more

than conclusions.” Iqbal, 556 U.S. at 678-79.

       To survive a motion to dismiss made under Rule 12(b)(6), the complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Thus,

the non-conclusory factual allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. If the plaintiff has not “nudged [the] claims across

the line from conceivable to plausible, [the] complaint must be dismissed.” Id. at 570.

               2. Dismissal of the John and Jane Doe Claims is Warranted for Failure to State
                  a Claim Because The Amended Complaint Lacks Specific Information
                  Concerning These Plaintiffs

       Both the Privacy Act and the APA claims—brought by Touchstone “for the benefit of its

[unnamed] clients”—fail to state a claim. The Privacy Act allows an individual to obtain civil

remedies when an agency “refuses to comply with an individual request under subsection (d)(1)

[].” 5 U.S.C. § 552a(g)(1)(B). The “John Doe” and “Jane Doe” plaintiffs are not identified by


                                                   7
             Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 8 of 14



name,6 and the Amended Complaint does not include any specific allegations regarding these

individuals. Indeed, these plaintiffs are not mentioned in the fact section of the Amended

Complaint at all; instead, they are only referenced in the “Parties” section, where the Amended

Complaint notes that the John Does and Jane Does are “veterans of the U.S. military and/or

their families or others whose interests may arise and/or appear during the course of the

action,” (Am Comp. ¶ 3), and later in the “Causes of Action” section of the Amended Complaint.

Notably absent from the Amended Complaint are any allegations that any specific John Doe or

Jane Doe sought and was denied their military records, or that such a request was delayed.

Therefore, the claims as they relate to the John Doe and Jane Doe parties are dismissed.

                  3. Dismissal Of Touchstone’s Privacy Act Claims Is Warranted Because It Does
                     Not Have Standing And The Privacy Act Does Not Require Disclosure To
                     Representatives

         Touchstone does not have standing to bring an action to enforce the Privacy Act. The

plain language of the statute is clear: “the individual may bring a civil action against the agency”

when the agency refuses to comply with a request. 5 U.S.C. § 552a(g)(1) (emphasis added).

“Individual” is defined as a citizen of the United States or a permanent resident alien. 5 U.S.C.

§ 552a(a)(2). Entities, even those representing an individual, cannot bring an action under the

Privacy Act. See Socialist Workers Party v. U.S. Attorney General, 642 F. Supp. 1357, 1431




         6
           This is itself a potential violation of Fed. R. of Civ. P. 10(a) which functions as a ground for dismissal,
because no application for these plaintiffs to proceed under a pseudonym has been made. See Fed. R. Civ. P. 10(a)
(“[T]he complaint must name all the parties.”); Michael v. Bloomberg L.P., No. 14-cv-2657 (TPG), 2015 WL 585591,
at *4 (S.D.N.Y. Feb. 11, 2015) (stating that the complaint will be dismissed if Plaintiff fails to amend the complaint
to identify himself by name); Jaufman v. Levin, No. 06-cv-1295 (NAM) (DRH), 2007 WL 2891987, at *5 (N.D.N.Y.
Sept. 28, 2007) (granting in part and denying in part Defendant’s motion to dismiss because “[t]he amended
complaint filed on behalf of the John Doe(s) plaintiff(s) does not comply with Rule 10(a)”); see also Sealed Plaintiff
v. Sealed Defendant, 537 F.3d 185, 188-89 (2nd Cir. 2008) (finding that disclosure of the names of parties is
generally required unless nondisclosure is permitted under a limited number of exceptions).

                                                          8
             Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 9 of 14



(S.D.N.Y. 1986) (“Only an individual, not an organization, has standing to obtain a remedy under

the [Privacy] Act.”); Macvest Grp., Inc. v. United States, No. 17-CV-9833, 2018 WL 443457, at *2

(D.N.J. Jan. 16, 2018) (“Claims under the Privacy Act may only be brought by individuals.”);

Public Employees for Environmental Responsibility v. EPA, 926 F. Supp. 2d 48, 54-55 (D.D.C.

2013) (finding that a third party cannot bring a Privacy Act claim on behalf of an individual even

with that individual’s permission); American Federation of Government Employees v. Hawley,

543 F. Supp. 2d. 44, 49 n. 8 (D.D.C. 2008) (“only individuals have standing” for Privacy Act

claims; the statute’s “text permits no other interpretation”); Dresser Industries, Inc. v. United

States, 596 F.2d 1231, 1237-38 (5th Cir. 1979) (finding that Congress did not intend for the

Privacy Act to cover corporations). Touchstone seemingly argues that because it is acting on

behalf of individuals it should be entitled to bring a claim, but this goes against the plain

meaning of the statute.

         Additionally, even if Touchstone could maintain a Privacy Act claim, nothing in the

Privacy Act mandates the agency to disclose an individual veteran’s records to a representative

such as Touchstone. Touchstone’s reliance on 5 U.S.C. § 552a(b) (Conditions of disclosure) is

misplaced. First, 5 U.S.C. § 552a(d) (Access to records), not 5 U.S.C. § 552a(b) (Conditions of

disclosure), is the operative provision that governs access to records.7 Further, contrary to

Touchstone’s argument, 5 U.S.C. § 552a(b) states that a written request or prior written

consent is a necessary condition for disclosure, but in no way requires disclosure upon any

written request or consent. See 5 U.S.C. § 552a(b) (prohibiting disclosure of an individual’s



         7
          As noted above, 5 U.S.C. § 552a(d) grants an individual a right of access to “his record or to any
information pertaining to him which is contained in the [agency’s] system.” 5 U.S.C. § 552a(d)(1).


                                                          9
         Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 10 of 14



record absent a “written request by, or with the prior written consent of, the individual to

whom the record pertains.”). Touchstone’s remaining argument is similarly incorrect. While

5 C.F.R. § 297.204 allows the agency to disclose records to an individual’s designated

representative, nothing in the regulation requires the agency to do so. See 5 C.F.R. § 297.204

(“A record may be disclosed to a representative of the individual to whom the record pertains

after the system manager receives written authorization from the individual . . .” (emphasis

added)). Accordingly, Touchstone’s Privacy Act cause of action is dismissed for failure to state a

claim.

                4. Touchstone’s APA Claims Are Dismissed for Failure to State a Claim

         The APA provides a limited waiver of sovereign immunity to permit suits for non-

monetary relief. See County of Westchester v. HUD, 778 F.3d 412, 417 (2d Cir. 2015). Section

704 provides, in relevant part, that an agency action is only subject to judicial review under the

APA if there is a “final agency action for which there is no other adequate remedy in a court.”

5 U.S.C. § 704. Further, review is not available under the APA “to the extent that . . . agency

action is committed to agency discretion by law.” 5 U.S.C. § 701(a)(2).

         Plaintiffs claim that Defendants violated the APA by (1) denying Touchstone access to

their clients’ records; (2) by delaying their responses to Touchstone’s records requests; and (3)

by failing to provide an appeal process for denials of Touchstone’s requests. (Id. ¶ 69, 75, 84).

                       a. Plaintiff’s First And Second APA Claims Should Be Dismissed Because
                          They Simply Restate Plaintiff’s Privacy Act Claims

         A review of Plaintiffs’ first and second APA claims—which allege that Defendants denied

or delayed Touchstone access to their clients’ records—reveals that they are “simply a



                                                10
        Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 11 of 14



restatement of [Plaintiffs’] Privacy Act claims.” Mittleman v. U.S. Treasury, 773 F. Supp. 442,

449 (D.D.C. 1991); see Westcott v. McHugh, 39 F. Supp. 3d 21, 33 (D.D.C. 2014) (“A plaintiff

cannot bring an APA claim to obtain relief for an alleged Privacy Act violation.”). Thus, because

“Congress did not intend the general grant of review in the APA to duplicate existing

procedures for review of agency action,” Bowen v. Massachusetts, 487 U.S. 879, 903 (1988), the

first and second causes of action under the APA must therefore be dismissed.

                      b. Plaintiff’s Third APA Claim Should Be Dismissed Because Section
                         552a(f)(4) Does Not Govern Record Requests And There Is An
                         Established Appeals Process

       Finally, Plaintiffs’ last cause of action—which alleges that Defendant AHRC violated the

Privacy Act when it failed to provide an appeal procedure under 5 U.S.C. § 552a(f)(4) to

Plaintiffs for each denial of a Privacy Act request—is also dismissed as the section does not

govern record requests. Section 552a(f) of the Privacy Act provides in full:

       (f) Agency Rules.— In order to carry out the provisions of this section, each agency
       that maintains a system of records shall promulgate rules, in accordance with the
       requirements (including general notice) of section 552 of this title, which shall—

               (1) establish procedures whereby an individual can be notified in response
                   to his request if any system of records named by the individual contains
                   a record pertaining to him;

               (2) define reasonable times, places, and requirements for identifying an
                   individual who requests his record or information pertaining to him
                   before the agency shall make the record or information available to the
                   individual;

               (3) establish procedures for the disclosure to an individual upon his
                   request of his record or information pertaining to him, including special
                   procedure, if deemed necessary, for the disclosure to an individual of
                   medical records, including psychological records, pertaining to him;




                                                11
         Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 12 of 14



                 (4) establish procedures for reviewing a request from an individual
                     concerning the amendment of any record or information pertaining to
                     the individual, for making a determination on the request, for an
                     appeal within the agency of an initial adverse agency determination,
                     and for whatever additional means may be necessary for each
                     individual to be able to exercise fully his rights under this section; and


                 (5) establish fees to be charged, if any, to any individual for making copies
                     of his record, excluding the cost of any search for and review of the
                     record.

                          The Office of the Federal Register shall biennially compile and
                          publish the rules promulgated under this subsection and agency
                          noticed published under subsection (e)(4) of this section in a form
                          available to the public at low cost.


5 U.S.C. § 552a(f). Section 552a(f)(4)—which provides for appeals from the denial of an

amendment to an individual’s records, not denial of a request for records—is inapplicable here.

Section 552a(f)(3)—which does govern requests—is likewise inapplicable because it does not

provide for an appeals procedure. Further, to the extent any individual’s records request has

been denied, Defendants have regulations concerning denials of access to records and appeals

from such denials. See 32 C.F.R. § 505.5(i) (“Procedures for denying or limiting an individual’s

right to access or amendment and the role of the Denial Authority”). In any event, Touchstone

has not shown that either the Privacy Act or the regulations provide Touchstone a right to

appeal.8




        8
           Further, Appendix H to Section 505 defines individuals for the purposes of the section to be “[a] living
person who is a citizen of the United States or an alien lawfully admitted for permanent resident. The parent or
legal guardian of a minor also may act on behalf of an individual. Members of the United States Armed Forces are
individuals. Corporations, partnerships, sole proprietorships, professional groups, businesses, whether
incorporated or unincorporated, and other commercial entities are not individuals.” 32 C.F.R. § 505, app. H.

                                                        12
        Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 13 of 14



                       c. The APA Claims Should Be Dismissed Because The Plaintiffs Have
                          Not Adequately Alleged “Final Agency Action” And They Have Not
                          Shown How Defendants’ Discretion Is Limited.

       Notably, Plaintiffs have not alleged a “final agency action.” A plaintiff may bring an APA

action only to challenge a “final agency action.” 5 U.S.C. § 704. An agency action is considered

final when “the agency has completed its decision-making process, [and] the result of that

process is one that will directly affect the parties.” Dalton v. Specter, 511 U.S. 462, 470 (1994).

An action is not considered final if it is “tentative” or “advisory” in nature. See Bennett v. Spear,

520 U.S. 154, 177-78 (1997). Here, Plaintiffs allege that “Defendants have taken final agency

action by adopting and implementing rules and procedures that govern the disclosure of

Private Information” through the “DRPRIS Website,” “the military branch repositories.” (Am.

Compl. ¶ 67, 68). Plaintiffs, however, do not explain what specific “rules and procedures” are at

issue. Nor do Plaintiffs explain how these “rules and procedures” are “final agency actions” for

purposes of this action.

       Even assuming, arguendo, that Plaintiffs have shown a “final agency action” for which

“there is no other adequate remedy in a court,” both causes of action must still be dismissed

under the APA’s “committed to agency discretion” exception. Review is not available under the

APA “to the extent that . . . agency action is committed to agency discretion by law.” 5 U.S.C.

§ 701(a)(2); Lunney v. U.S., 319 F.3d 550, 558 (2d Cir. 2003). “[Section] 701(a)(2) requires

careful examination of the statute on which the claim of agency illegality is based,” Webster v.

Doe, 486 U.S. 592, 600 (1988), and requires dismissal when there is “no law to apply.” Citizens

to Preserve Overton Park v. Volpe, 401 U.S. 402, 410 (1971). Here, to the extent Plaintiffs

challenge final agency action denying or delaying Touchstone’s requests for veterans’ military

                                                 13
          Case 1:18-cv-03451-OTW Document 46 Filed 10/03/19 Page 14 of 14



records, Plaintiffs must specify a statute or regulation that would limit Defendants’ discretion,

and they have not done so. See 5 U.S.C. § 701(a)(2); Webster, 486 U.S. at 600 (“§ 701(a)(2)

requires careful examination of the statute on which the claim of agency illegality is based”). As

noted above, nothing in the Privacy Act or its implementing regulations requires Defendants to

disclose veterans’ records to Touchstone or to grant Touchstone access to DPRIS. Thus, because

Plaintiffs have not provided “a meaningful standard against which to judge the agency’s

exercise of discretion,” dismissal is warranted. Lunney, 319 F.3d at 558.


   III.      Conclusion

          For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint is GRANTED and this action is dismissed in its entirety.



SO ORDERED.



                                                            s/ Ona T. Wang
Dated: October 3, 2019                                                 Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                14
